UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7722


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

JONATHAN CORNISH,

                        Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00604-RDB-1; 1:13-cv-03119-RDB)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Cornish, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, John Francis Purcell, Jr., Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Jonathan Cornish seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                  The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.             28    U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this   standard      by

demonstrating         that     reasonable         jurists       would       find   that     the

district       court’s      assessment      of     the       constitutional        claims    is

debatable      or     wrong.      Slack     v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and    that       the    motion      states    a   debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

        We have independently reviewed the record and the informal

appellate      brief     and    conclude      that       Cornish      has    not    made    the

requisite       showing.        Accordingly,            we    deny    a     certificate     of

appealability,         deny    leave   to     proceed         in   forma     pauperis,      and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions     are     adequately        presented       in    the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3